


Exhibit 10.1


WEYERHAEUSER REAL ESTATE COMPANY LETTERHEAD




August 19, 2013


Peter Orser


Subject:    Confidential Retention Program


Dear Peter:


The Weyerhaeuser Board of Directors has approved the strategic review of the
Weyerhaeuser Real Estate Company (“WRECO”). You have been identified as a
critical resource to WRECO and Weyerhaeuser during this strategic review
process. Consequently, we seek to provide you with a financial incentive to
maintain your employment with WRECO until the end of the retention period as
described below.


You will be entitled to a one-time Retention Payment if you satisfy the
following requirements:


1.
Maintain your active* employment with WRECO through the shorter of the following
four periods (hereinafter “Retention Period”):

a.
Through March 15, 2014, or

b.
30 days following a Weyerhaeuser Board of Director's public statement that it
seeks to maintain WRECO or the subsidiary for which you are working within the
Weyerhaeuser portfolio and the strategic review is completed; or

c.
Through the closing date of a disposition of WRECO or the subsidiary for which
you are working to a third-party not related to Weyerhaeuser Company, including
but not limited to a sale of substantially all assets, stock sale, merger, or
other transaction (hereinafter “WRECO Disposition”), if you have accepted
employment with the successor entity; or

d.
One week following the closing date of a WRECO Disposition if you have not
accepted employment with the successor entity; and

2.
Perform your work duties to the best of your ability and at a satisfactory
(“Meets” or “Exceeds”) performance level.



* You will be paid the Retention Payment only if you are actively employed
through the
entire Retention Period.


The Retention Payment will ensure that you are paid what is equivalent to one
(1.0) times (“1x”) your target bonus in 2013 under the WRECO Short Term
Incentive Plan (“STIP”). If your STIP is funded and paid at less than 1x target
in 2013, your Retention Payment will be equivalent to the difference between the
STIP payment you were paid and the 1x STIP target shortfall in 2013, less
regular withholding. The Retention Payment will not be paid to you unless you
maintain your employment through the Retention Period.


Example 1:
Ted's 2013 STIP was funded and paid at .75x target. Ted maintained his WRECO
employment through the WRECO Disposition closing date of January 31, 2014. Ted's
Retention Payment will be equivalent to .25x target, less regular withholding.






--------------------------------------------------------------------------------




Example 2:
Jolene voluntarily resigned her employment with a WRECO subsidiary effective
January 15, 2014. Jolene is not eligible for the Retention Payment because she
did not maintain her employment with WRECO or a WRECO subsidiary through the
Retention Period.


If you qualify for a Retention Payment and satisfy the requirements as
identified above, the Retention Payment will be paid to you no later than March
15, 2014.


This retention opportunity is highly confidential. I ask and expect that you
will not discuss it with others except your spouse, an attorney, or tax
provider, provided such person agrees to keep the existence of this offer
confidential.


If the terms provided in this letter are agreeable to you, please sign and
return it to your HR Manager.


Thank you for your support and continued service to the company. I look forward
to working with you through this review process in the coming year.


Sincerely,


/s/ Dan Shea


Dan Shea
Director, Human Resources


I, Peter M. Orser, have read, understand and agree to the terms provided herein.


/s/ Peter M. Orser                    08/19/13    
Signature                        Date






